Citation Nr: 1750691	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  07-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty from April 1978 until October 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case previously involved appealed issues from rating decisions dated May 2005, August 2005, March 2006, and July 2007.  The May 2005 rating decision proposed to reduce the evaluation of the Veteran's service-connected rhabdomyolysis from 70 percent to 0 percent, denied service connection for hidradenitis suppurativa, denied a temporary total disability rating (TTR) for hospitalization, and confirmed and continued a noncompensable evaluation for service-connected tinea cruris.  The August 2005 rating decision reduced the evaluation of his rhabdomyolysis from 70 to 0 percent, and continued the denials of service-connection for hidradenitis suppurativa and a TTR.  The March 2006 rating decision denied entitlement to a TDIU, and the July 2007 rating decision denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  The Veteran timely appealed all these decisions.  

In a February 2009 decision, the Board found that the rating reduction for rhabdomyolysis was proper; denied a TTR; referred the claim for an increased evaluation for tinea cruris; and remanded the claims for a TDIU, a 10 percent evaluation based on multiple noncompensable service-connected disabilities, and service connection for hidradenitis suppurativa.  

In October 2010, the Veteran presented hearing testimony before the undersigned Veterans Law Judge (VLJ) at the RO, and a transcript of that proceeding has been associated with the electronic claims folder.  

The remaining claims for a 10 percent rating based on multiple noncompensable service-connected disabilities and a TDIU were remanded by the Board in July 2010 and July 2011.  An October 2013 rating decision granted a 10 percent rating based on multiple noncompensable service-connected disabilities.  Within one year of notice of that decision, the Veteran filed a statement asserting that his service-connected rhabdomyolysis should be evaluated higher.  In a November 2014 decision, the Board interpreted his statement as a claim for an increased evaluation for the service-connected rhabdomyolysis, and remanded the claim for a TDIU as inextricably intertwined with the claim for an increased rating for rhabdomyolysis.  

In an April 2017 Board remand, the claim for a higher rating for hidradenitis suppurativa was remanded for issuance of a statement of the case after a timely notice of disagreement to the April 2010 rating decision, and the issue of entitlement to a TDIU was remanded as inextricably intertwined with the pending claims for higher ratings for rhabdomyolysis and hidradenitis suppurativa.  

The appeal of the issue of entitlement to a TDIU is once again before the Board for further appellate review and is once again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

In November 2014, the Board found that the Veteran had raised a claim for increased evaluations for his service-connected rhabdomyolysis.  The AOJ was directed to issue appropriate notice, provide a VA examination, and adjudicate the claim.  Instead of issuing a rating decision, the AOJ issued a statement of the case in July 2016, and the Veteran then submitted a substantive appeal and requested a hearing.  Procedurally, a rating decision must be issued prior to the SOC.  Thus, the issue is again referred to the AOJ for issuance of a rating decision.

Since the Veteran's appeal of the issue of entitlement to a TDIU was last remanded in April 2017, the Veteran has perfected an appeal on the issue of entitlement to an increased initial evaluation for hidradenitis suppurativa.  This additional matter will be the subject of a separate decision as the Veteran has requested a hearing.  Also, as noted above, the Veteran is seeking higher evaluations for his service-connected rhabdomyolysis.  The Veteran does not currently meet the schedular requirements for a TDIU.  Therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to higher evaluations for rhabdomyolysis and for hidradenitis suppurativa currently on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the claim of entitlement to a TDIU must be remanded again.

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision on the issue of entitlement to increased evaluations for the service-connected rhabdomyolysis.  While a statement of the case on this issue was provided in July 2016, there has been no underlying rating decision.  If the issue is denied, include appropriate appellate rights notification for the Veteran.

2.  Following adjudication or other resolution of the Veteran's pending appeals for increased evaluations for service-connected rhabdomyolysis and hidradenitis suppurativa, readjudicate the claim of entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for 




(CONTINUED ON NEXT PAGE)
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

